     Case 2:12-cr-00067-LRH-GWF Document 182 Filed 08/21/20 Page 1 of 1


1                                  UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
2
      UNITED STATES OF AMERICA,                                         Case No.: 2:12-cr-00067-LRH-GWF
3
                      Plaintiff,                                        ORDER
4
            vs.
5
      DAVID JOHNSON,
6
                      Defendant.
7

8          IT IS ORDERED that the Revocation Hearing currently scheduled for Monday,

9    August 24, 2020, at 11:00 a.m., be vacated and continued to Monday, October 19, 2020, at
                                                This is good LRH signature



10   the 11:00 a.m.

11   DATED this 21st day of August, 2020.

12

13                                           HONORABLE LARRY R. HICKS
                                             UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24


                                                      3
